Mr. Justice Dávila,
with whom Mr. Justice Hernández Matos, Mr. Justice Ramírez Bages, Mr. Justice Torres Rigual, and Mr. Justice Martínez Muñoz join, concurring.
San Juan, Puerto Rico, October 20, 1972
I have concurred in the decision which reverses the judgment rendered by the trial court because the latter upon weighing the evidence used some criteria which this Court had never required in these cases: the need to corroborate the evidence which establishes the paternity. See Ortiz v. Viera, 61 P.R.R. 495-496 (1943). When this Court reversed the doctrine which required “strong and convincing” evidence in these cases, it threw overboard the obstacles which the case law had established against those who claimed the acknowledgment of the paternity. The “establishment of the fact” of which we spoke in Ocasio v. Díaz, 88 P.R.R. 658 (1963), does not have the scope which the dissenting opinion seeks to give to it, apparently trying to revive doctrines already abandoned by this Court. It is not correct to juxtapose the concept of “corroboration” which the trial judge used with that of “establishment of the fact of paternity” to which we referred in the Ocasio ease. What Ocasio left clearly established is that the only thing required is that the “paternity be satisfactorily proved under the usual rules of evidence.”
*901—O—